DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 and 231 in the reply filed on January 20, 2022 is acknowledged.
Claims 14-22 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 20, 2021.
Specification
The disclosure is objected to because of the following informalities: the specification uses the acronyms/abbreviation SCT but does define the meaning of it. Any abbreviation/acronyms should be clearly defined in the specification so not get confused with other terms having the same abbreviation. Also the specification on page 4, lines 1-3 indicates that the units of the SCT index is Nm/g, but on the same page, lines 34-35, recites that the SCT, not the SCT Index, has the units of Nm/g. 
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim contains an abbreviation (SCT) and abbreviations should be defined at least in the first usage of the term.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 12 and 13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is vague and indefinite, because it is unclear if the “pressing above 45%” refers to the pressing of step e) or the pressing of step d).
Claim 7 is vague and indefinite since it is unclear if the top, bottom and middle part refers to a layered/plied web or just a single layer. If the latter, it is unclear when one part ends and the other stars or just refers to the surfaces of the board and the middle part anything in-between? For the purpose of this office action the claim reads on any of those possibilities.
Regarding to claim 12, it is unclear if the transitional phrase “comprises” has been used as “is” or “includes.” If the latter then it is unclear how the method produces the corrugating medium and thus the process is improper, because it is incomplete.
With regard to claim 13, the claim is vague and indefinite, because it is unclear how the paper becomes a liner, i.e., what is done to become a liner. Should it be that it has been or can be used as a liner in a corrugating medium?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 11-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al., (hereafter Herman), US Patent Application Publication No.  2005/0167066 A1 in view of Da Silva et al., (hereafter Da Silva), US Patent Application Publication No.  2009/0288311 A1.
	 With regard to claims 1-2, 5 and 23, Herman teaches a process of making a web in which a furnish comprising cellulosic fibers is deposited between two wires (26) and (28), i.e., a gap former, twin-wire former, then dewatered without a press nip in a belt press (64) (see figure 13), which includes roll (60) and belts (66) and (82),while still in wire (28), at pressures falling within the claimed range, see ¶-[0057], and then pressed against a shoe press (56) and Yankee Cylinder (52); see figures 1 and 12-18 and ¶-[0033], [0043]-[0044], [0055]-[0057]. Herman fails to teach producing a paperboard, since it is drawn to an absorbent/tissue product. However, Da Silva teaches the same device than Herman; see figure 3, and teaches that such device/system can be used to produce not only tissues, but other type of papers and boards, such as cardboard, i.e., a paperboard; see abstract, ¶-[0003], ¶-[0058]-[0062]. Therefore, using Herman system to produce a paperboard would have been obvious to one of ordinary skill in the art since the same system has been used for that purpose and thus one of ordinary skill in the art would have reasonable expectation of success if such system were to be used for the same purpose, i.e., for the making of paperboards/cardboards.  
	With regard to claim 5, Herman teaches that the web is dried to solid levels, i.e., dry content, after pressing, falls within the claimed range; see ¶-[0042] which teaches that the drying section can operate a solids levels of less than 40% by weight, which indicates that after the pressing with the shoe press the solids levels would increase to greater than 40%. Moreover, the reference teaches also that it is common to dry the furnish to levels higher than 40% by weight and thus if the press refers to the dewatering press, the reference still reads on the claim.
	Regarding to claim 11, Herman teaches the use of a vacuum in the press belt system; see suction roll (60) in figure 13, described on ¶-[0055].
	Regarding to claims 12-13, the use of paperboard for corrugated medium as the liner and corrugated to form the corrugated part of the corrugated medium is well-known2 in the art and considered obvious absent a showing of unexpected results.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Da Silva as applied to claims 1-2, 5, 11 and 23 above, and further in view of Wang et al., (hereafter Wang), EP 0627306 B1.
	 With regard to claims 6-7, the combination of references of Herman and Da Silva, are silent with regard to the properties of the produced or to be produced paperboard, but Wang, teaches multi-ply paperboards having densities in the range of claim 6; see column 6, lines 2-9, which teaches that the density of typical paperboards varies from 0.50 to 0.90 g/cm3, (converts to 500 to 900 Kg/m3) and paragraph bridging columns 6 and 7, which discloses high density paperboard having density of 0.75 g/cm3 which converts to 750 Kg/m3 and low density paperboard having density of 0.68 g/cm3, which converts to 680 Kg/m3. The boards including a top a bottom and middle plies, the density difference between the top and lower parts is at least 5% greater and that density differences of 10% or greater can be used (reading on claim 7); see ¶- bridging columns 3 and 4.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Da Silva and further in view of Wang as applied to claims 1-2, 5-8, 11 and 23 above, and further in view of Norgren et al., (hereafter Norgren) in “Strong paper from spruce CTMP – Part II: Effect of pressing at nip press temperatures above the lignin softening temperature.”
	The combination of references of Herman and Da Silva and Wang, are silent with regard to the SCT Index property of the produced. However, Norgren teaches that paperboards having densities above 680 Kg/m3 have SCT Index greater than 32 Nm/g; see figure 4a. Therefore, the combination of Herman in view of Da Silva and further in view of Wang, which results in paperboards of densities greater than 680 Kg/m3 would have SCT Index falling within the claimed range as demonstrated by Norgren.
	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Da Silva as applied to claims 1-2, 5, 11 and 23 above, and further in view of Kinnunen et al., (hereafter Kinnunen), US Patent Application Publication No.  2015/0114581 A1.
	 With regard to claims 9 and 10, the combination of references of Herman and Da Silva, are silent with regard to the use of NSSC Pulp and Microfibrillated cellulose (MFC) in the making of paperboards. However, Kinnunen teaches that such pulps and MFC are commonly used in the making of boards; see ¶- [0018] and [0031]-[0034] and on ¶-[0042] Kinnunen teaches proportions of said fibers and additives, i.e., the NSSC pulp and MFC, falling within the claimed range. Therefore, the use of such fibers and additive at the claimed proportion would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such components were used to make the paperboard of the combination of references, Herman in view of Da Silva.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest both sides dewatering of the web as claimed on claim 3 at the pressure recited on claim 1. Note that the web of the closest reference, Herman, is dewatered only in one side, see the arrows on figures 12-18.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of making Paperboards.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The restriction office action mailed on January 05, 2022, erroneously included claim 21, instead of claim 23 as part of group I. The same error/typo was repeated by applicants that elected group I including claim 21. This office action corrects that mistake.
        2 The examiner takes official notice of this fact and would supply evidence if required.